  4:20-cv-03131-RFR-CRZ Doc # 51 Filed: 02/23/21 Page 1 of 2 - Page ID # 2766




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

VENKATA            MADHUSUJITHA
KAMISETTY, AKKAYYA CHAVALA,
GAURI RAJENDRA JAGTAP, JERLINE                        4:20CV3131
SOPHIA LEO INFANT RAJ, TANVEE
TEJALBHAI SHAH, SMITHA LNU,
LUBNA      KHALEELI,      SUMITHA                       ORDER
KOMMAREDDY,        NAVEENAJANCY
KASI BALASAMY, AKITA BASANT,
BALAJI VIJAYAKUMAR, MEENAKSHI
KAUR     GURPREET       MATHARU,
VISWANATH VENKATA NARASIMHA
NITTALA, KENA BHARATBHAI PATEL,
SARANYA SUDANTHIRA KUMAR,
VEENA       SANDRA,        GEETHA
GOVINDAM,     SNEHA     DOMMETY,
AARADHI    TILVA,   BABYNAVEENA
MUDDANA,      SHIPRA      SHARMA,
BHAVANI    NARRA,    SIMI   TRESA
ANTHONY, SUDHA RANI CHAGALA,
REEMA MENON, SWATI SANAPALA,
YAMINI KODALI, HARITHA KUMARI
RAJULA,     ANKITA      KANUNGO,
MADHURI KOTTE, ANU MANNILA
MATHEW, SWETA PRASAD, RAJESH
GANGINENI,     and     SUMALATHA
TINKALA,

                  Plaintiffs,

      vs.

TRACY RENAUD, Senior Official
Peforming the Duties of the Director U.S.
Citizenship and Immigration Services;

                  Defendant.


      After conferring with counsel,
 4:20-cv-03131-RFR-CRZ Doc # 51 Filed: 02/23/21 Page 2 of 2 - Page ID # 2767




      1)     Plaintiffs’ motion to conduct discovery of evidence outside the
administrative record shall be filed on or before March 5, 2021, with the
government’s response due 14 days thereafter. No reply shall be filed absent
leave of the court for good cause shown.

       2)     To avoid the delays that will be caused if personal information must
first be redacted from the administrative record(s), the relevant administrative
record(s) in this case shall be filed under restricted access.

      3)    The subpoenas to serve government witnesses served by Plaintiffs’
counsel are quashed, without prejudice to re-serving if the court concludes
discovery beyond the administrative record will be permitted in this case.

      Dated this 23rd day of February, 2021.

                                            BY THE COURT:

                                            s/ Cheryl R. Zwart
                                            United States Magistrate Judge




                                        2
